 CARPET, LINOLEUM & SOFT TILE LAYERS UNION, LOCAL 123841Carpet,Linoleum and Soft Tile Layers Union, Local1238,affiliatedwith the International Brother-hood of Painters,Decorators and Paperhangers ofAmerica,AFL-CIOandNorthwest Floor Cover-ing Association,Inc. Case19-CB-1394June 5, 1970DECISION AND ORDERBY MEMBERSMCCULLOCH,BROWN,AND FANNINGOn March 3, 1970, Trial Examiner George H.O'Brien issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, the Respondent filed exceptions totheDecision and a supporting brief, and theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Carpet, Linoleum andSoft Tile Layers Union, Local 1238, affiliated withthe International Brotherhood of Painters, Decora-tors and Paperhangers of America, AFL-CIO, itsofficers, agents, and representatives, shall take theaction set forth in the Recommended Order of theTrial Examiner.entitledmatter in Seattle, Washington. The com-plaint, issued November 6, 1969, is based on acharge filed March 14, 1969, by Northwest FloorCovering Association, Inc., and alleges that Car-pet, Linoleum and Soft Tile Layers Union, Local1238, affiliated with the International Brotherhoodof Painters, Decorators and Paperhangers of Amer-ica,AFL-CIO, by demands on Miller's Interiorsand on Interior Supply Company that they with-draw from and cease using Northwest Floor Cov-ering Association, Inc., as their collective-bargain-ing representative and by demands that each sign aseparate individual contract, refused to bargain withthe Association in violation of Section 8(b)(3) ofthe National Labor Relations Act, as amended, andrestrained and coerced employers in the selectionof their representatives for purpose of collectivebargaining in violation of Section 8(b)(1)(B) of theAct. Upon the entire record in this proceeding, in-cludingmy observation of the witnesses, and inconsideration of the oral argument by the GeneralCounsel and of Respondent's posthearing brief, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSNorthwest Floor Covering Association, Inc.,herein called Association, is a nonprofit Washing-ton corporation whose membership consists of vari-ous employers in the Puget Sound area of Washing-ton, including,inter alia,Interior Supply Company,Inc.,andMiller's Interiors, Inc., engaged in theretailsale,distribution,or installationof floorcoverings. The Association was established and ex-ists,inter alia,for the purpose of negotiating collec-tive-bargaining agreementswith Respondent on be-half of its employer-members and on behalf of suchother employers as have given to the Associationwritten power of attorney. Employer-members oftheAssociation annually receive in excess of$500,000 from their operations and cause to betransported and delivered to their places of busi-ness in the State of Washington carpets, tile, andother goods and materials valued in excess of$50,000 which are transported and delivered in in-terstate commerce directly from points outside theState of Washington.II.THE LABORORGANIZATIONTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE H. O'BRIEN, Trial Examiner: On Janu-ary 13, 1970, a hearing was held in the above-Carpet, Linoleum and Soft Tile Layers Union,Local 1238, affiliatedwith the InternationalBrotherhood of Painters,Decorators and Paper-hangersof America, AFL-CIO,herein called Re-spondent or Union,is a labor organization withinthe meaning of Section2(5) of the Act.183 NLRB. No. 7 42DECISIONSOF NATIONALIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The BargainingIn December 1968 the Association and Respon-dent began negotiations for a new contract to suc-ceed the 3-year agreement which would expire pur-suant to its terms and proper notice on March 1,1969. There were a series of meetings and onFebruary 25, 1969, the negotiators arrived at anagreement, subject to ratification by their respec-tiveprincipals.At a meeting held on Saturday,March 1, the Respondent's membership voted toreject the contract. The Association was notified bytelephone that, in the view of Respondent, theprovisions of the proposed contract on wages, onpay for Saturday work, on overtime pay, and on thetiming of the dental plan contribution were un-satisfactory.The strike began Monday, March 3.There was po picketing during the first week of thestrike. From the second week of the strike until itstermination,March 25, 1969, pickets were sta-tioned at the places of business of four of Respon-dent's members. These were Interior Supply, Fryer-Knowles, L & R Floors, and Mortrude Floor Com-pany. There is no evidence in this record of anypicketing at any construction site.While the strike was in progress the negotiatorshad further meetings under the auspices of the,United States Commissioner of Conciliation. OnMarch 25, 1969, the "Association Agreement" wassigned by Robert Q. Olsen on behalf of all membersof the Association and all other employers who hadgiven the Association a written power of attorney-a total of about 35 employers, including Miller's In-teriors, Interior Supply, and other comparativelylarge employers. The "Association Agreement" wassigned by Robert T. Wolf, business manager for theUnion, and the strike ended. The Association madeconcessions to Respondent on overtime, on the ef-fective date of the dentalincrease,and on theamounts and effective dates of the wage increases.Respondent acceded to a change in the "audit"clause requested by the Association.In addition to the 35 employers represented bythe Association there arein the samearea about120 independent flooring contractors whose em-ployees are represented by Respondent.Bargainingbetween the Respondent and the independents isdescribed by Business Representative Anderson asfollows:There was no formal negotiations with them asa group, as independent, they come in andnegotiated as individual owners. They come inand they were given a copy of the proposedcontract, they read it over, and they eithersigned itor they did not.Prior to the strike the Union had prepared 500mimeographed copies of the "Independent Con-tract" and a separate "Strike Addendum." As eachindependent signed these two documents,his em-ployees returned to work. Two members of the As-LABOR RELATIONS BOARDsociation signed the "Independent Contract" andthe "Strike Addendum" and their employees alsoreturned to work before the end of the strike.B.TheBargainingUnit, the Association Agreement,the Independent Contract, and the Strike AddendumThe parties stipulated that the bargaining unitdescribed in the "Association Agreement" is an ap-propriate unit for collectivebargaining.The em-ployer scope of the unit is described therein as fol-lows:ARTICLE 2-BARGAINING UNITSection 1.This is a collective bargainingagreement between Carpet, Linoleum and SoftTile Layers Union Local No. 1238 (referred toas the Union) and Northwest Floor CoveringAssociation, Inc. (referred to as the Associa-tion). This Agreement shall be binding upon allpersons, firms and corporations who have (1)signedthis agreement, or (2) expressly or im-pliedly authorized some other person to signon their behalf, or (3) who have made anytrust fund contributions to any of the trustfunds referred to in Article 15 of the Agree-ment, provided, however, that this stipulationshall not be applicable if the Employer's agree-ment has been cancelled.Section 2.The Union and the Employer byenteringinto this Agreement intend to and dohereby establishamulti-employer collectivebargainingunit. Such unit shall include, andthis agreement shall apply to all Employerswho are contractor members of the Associa-tion on the date of the execution of this Agree-ment.Any Employer who joins the Associationas a contractor member during the term of thisAgreement shall also by virtue of such mem-bership be a part of such collectivebargainingunitand shall be subject to the terms of thisAgreement. Any Employer who is bound bythisAgreement, regardless of whether suchEmployer is or becomes a member of the As-sociation,shall thereby become a member ofthemulti-employer collectivebargaining unitestablished by this Agreement.The Independent Contract recites:ARTICLE 2: BARGAINING UNITSection 1:This is a collective bargainingagreement between Carpet, Linoleum and SoftTile Layers Union Local No. 1238 (referred to,as the Union) and(referred to as the Em-ployer). This Agreement shall be binding ....The remaining text of section 1 and the entiretext of section 2 is the same as the correspondingclauses of the "Association Agreement."The differences between the "Association Agree-ment" and the "Independent Contract" are sub- CARPET, LINOLEUM & SOFT TILE LAYERS UNION, LOCAL 123843stantial.The "Association Agreement"isbetweentheAssociation and the Union.No employer isnamed therein.The signature of executive secretarybindsallemployerswhom the Associationrepresents.The "Independent Contract" is aprivate agreement between the Union and the in-dividual employer.The "Independent Contract"also reserves to the Union rights and privilegeswhich are severely restricted and circumscribed inthe "Association Agreement."These factors negatethe provision of article 2,section 2,in the "Inde-pendent Contract"which purports to make the in-dividual signer thereof a part of a multiemployerunit.The strike addendum recites:It is agreed that the following terms and condi-tionswill be observed from this date until acollectivebargainingagreementbetweenNorthwest Floor Covering Association and theUnion is signed.**3. If the directcostpackage agreed tobetween the Union and Northwest FloorCovering Associationis lessthan that providedfor in thecollectivebargaining agreementbetween theEmployer andthe Union,then thelatteragreementshallbeautomaticallyamended to incorporatesuch costpackage.On some date during the strike theUnion addedthe following wordsinmanuscript to some copiesof the "Strike Addendum":also Section 6 & Section7 of Article 15 willrevert to N.W. Floor CoveringAssociation lan-guage.The effectof this manuscript addition was to incor-poratethe "auditclause" of the Association Agree-ment in the IndependentContract.In explanationof this concession to the independents Andersontestified:We had madeup a whole bunch of that inde-pendent contract, so to speak,except the frontcover was not on there,but basically the samewording,and this was the contract that wewere going for. Subsequently,we ran into a lotof opposition to this clause about the auditing,and we felt that it merited some attention, thatwe were willing to change it and modify it andrather than physically reprinting 500 of theseagreements,we had this thing made up, thatwe would sign when we signed a contract withthe independent firm,whoever wanted to signa contract,we would sign one of these andpresent to him along with the independent con-tract.C. Conduct of Respondent and Arguments ofCounsel1.Respondent's conduct at Miller's InteriorsThe complaint alleges and the answer denied:On or about March15, 1969,Respondent, byits business representative and agentAl Ander-son, demanded that Miller'swithdrawfrom theAssociation,cease using the Association as itscollective bargaining representative,and sign aseparate individual collective-bargaining agree-ment with Respondent.On the first day of thestrike,Monday, March 3,1969,AllenAnderson,a union business agent,received a telephone call from Ken Furness, aforemanemployed byMiller'sInteriors of Lyn-wood,Washington.Furness toldAnderson that"they wanted to get backto work there"and askedAnderson to come tothe shop. WhenAnderson ar-rived,within 20minutes, he was told that Mr. andMrs. Miller hadleft forHonolulu that morning. An-derson told Furness and others present that theonly way toget the employees of Miller's Interiorsbackto work wasfor Mr.Miller "to take this inde-pendent contract,we will mail it to Mr. Miller inHonolulu."On Saturday,March15, Anderson called on Wil-liam Wallace Miller, president of Miller's Interiors.Miller testified:Well,my main complaint on this strike wasthe, whatIconsidered the unfair audit clause,and the overtime,Saturday.Ihad come to therealization we were goingto have to buy theovertime package,the audit clause package, Iwould not buy.Q.Would youdescribe the audit clause tous?A. It isa little hard for me to describe indetail.Ifelt it was a very unreasonable clause,itgave them access to the records in our busi-nessthat theyhad really no right to examine,namely,the time cards,tax reports,almosteverythingthat we have.And at themeetingsof Northwest Floor CoveringAssociation, Iwas perhaps the one that was the mostviolently against this.And A] camein on Satur-day morning and as near as I can recall hiswords was that he understood that the auditclause was the thing that was keeping me fromsigning or the thing that I was against,and I ad-mitted that, and he said would you considersigning the contract,that we have prepared acontractor would youconsider signing a con-tract which would eliminate these audit clausesin relationto you.And the group of us stoodaround and talked, and I asked if this wasgoing to be a revised contract that would in-volve everybodyin the NorthwestFloor Cover-ing Association, and he said, no, this was aseparate contractfor you. Then thesubjectcame up of what would happen if I signed it atthis time and then the negotiations were ter-minated and a new contract signed withNorthwestFloor CoveringAssociation,whatwould happen to this contract,and he said thatthis contract would hold in relation to Miller'sInteriors, regardless of what the new contract 44DECISIONSOF NATIONALLABOR RELATIONS BOARDwould be. I had to refuse that .... I said that Icouldn't sign it unless it was for everybody. Asa member of Northwest Floor Covering As-sociation, I felt I would be subject to suit, and Iwon't sign it on, under any circumstances un-less it was a contract for everybody.Anderson testified:Well Mr. Miller indicated that the clause thathe objected to very strenuously was the auditclause, as we referred to it as. And I asked him,I says, "Will you sign it without that clause?"and Mr. Miller didn't answer directly on that.Then I says, "Well, we can substitute, attach arider to this agreement, that will make theclause binding. It will be the same one that willbe negotiated with Northwest Floor CoveringAssociation on that particular item, the audit-ing clause.We would substitute the sameclause that Northwest Floor Covering Associa-tion had agreed to have in their contract."That was one point we had agreed to at thattime. That clause, no, it had not been ratifiedor submitted to the memberships, between thegroups, they had agreed on this wording, and Ioffered him to this rider with the agreementthat we would change that clause to the onethere in the Northwest agreement.Q. And what did Mr. Miller say to you inresponse to this offer, as I characterize it?A. He told me he was bound by theNorthwest Floor Covering Association Agree-ment and he could not sign the contract, so Isaid, "That is fine." We left, and that is as faras I recall, that is how it was left.Q. Did you at any time demand that theysign a separate indivisual collective bargainingagreement with Local 1238 or face continuedstrike of its employees?A. Demand, no.Anderson specifically denied making any demandthatMiller's Interiors withdraw from the Associa-tion or cease using the Association as its collective-bargaining representative.Called as a rebuttal witness, Gary Wick, asalesman, testified that Anderson called at thepremises about a week after the strike started andin the absence of both Furness and the Millersspoke to the superintendent, Leroy Jacobson.Wick's testimony consisted entirely of general im-pressions and is discredited insofar as it tends tocontradict the testimony of Anderson. NeitherJacobson nor Furness was called as a witness. TheTestimony of Miller that he was assured by Ander-son that the "Independent Contract" with the spe-cial concessions which Anderson was authorized tooffer would "hold" regardless of the outcome ofthe negotiations with Association is credited.2.Respondent's conduct at Interior SupplyCompanyThe complaint alleges and the answer denies:On or about March 3 and 15, 1969, and otherdates presently unknown during the month ofMarch, 1969, Respondent, by its businessrepresentativeand agentRaymond Squires andby other agents presently unknown, demandedthat Interior withdraw from the Association,cease usingthe Associationas its bargainingrepresentative,and sign aseparate and in-dividual collective-bargainingAgreement withRespondent or face a continued strike of itsemployees and continued picketing of its Seat-tle,Washington place of business.The owner of Interior Supply, Gary Miller,testified on directexamination:A. I believe just prior to the strike, Mr.Squires came out and gave us a copy of theunion's contract, the contract that they werenegotiating for, after the strike, I would saywithin a week, he came outagain. I don't havetotal recall, but I do remember that he was outthree or four times.Ican't remember exactly what he said thefirst time, but I know on one of the trips hecame out, we discussed the interim agreementthat the union was trying to get all the flooringcontractors to sign, I told him then that, how-ever I was willing to discuss with him, but I didtell him that we were a member of the FloorCoveringAssociation, hemade some sug-gestions in regards to some local dealers whohad signed the interim agreement, thereforeable to work their mechanics and possibly ap-proach some of our builders. He also suggestedthat some Tacoma dealers, the Tacoma localwas not on strike, also possibly could approachsome of our builders, and while we were out onstrike, this would be very disadvantageous tous.Upon being asked whether he could identify thepaper entitled "Strike Addendum," Miller testified:A. Yes, I believe so, I am not positive of it, Ithink that this was submitted to me by Mr.Squires, I believe, the last time he was outprior to the end of the strike. We also werecompletely against the audit clause, as well asthe amount of money that was requested orsought by the union. Mr. Squires brought, I be-lieve, this out, and told us that they could omitthe audit clause if we would be willing to signthe interim agreement, or at least revise it.***Q. Did this longhand writing [the words "al-so section 6 & section 7 of article 15 will CARPET, LINOLEUM & SOFT TILE LAYERS UNION, LOCAL 123845revert to N.W. Floor Covering Association lan-guage"]have anything to do with your conver-sation with Mr.Squires?A. Yes,this, I believe,if I am not mistaken,is directly associated with the audit clause, as Irecall,here again,Iam not positive,but as I re-call,Mr.Squires wrote this in,or possibly heleft and came back with this written in at alater date.Then I made a copy of, after refus-ing to sign it I made a copy of this, and gave itto Mr.Olsen.Under cross-examinationMiller testified thatduring the year prior to the strike Squires hadvisited the shop on several occasions and that on atleastone of these apprentices were discussed.Miller also testified that he had made a trip toPhoenix about the time that the strike started andthat picketing of his establishment began about 1week after the strike started.Squires testified that on February 21 or 22 GaryMiller called him out to talk about an apprentice-ship problem and that in the course of the discus-sionMiller stated that he was dissatisfied with theprogress of negotiations and wanted Squires to seehim again after Miller returned from a projectedtrip to Phoenix. During the second week of thestrike Squires made a second call bearing with himthe independent contract and the strike addendum.When Miller asked what the other employers weresigning,Squires produced these documents. InSquires' words:He said he would look it over,and let me knowif he had any further thought,but at that time,he was going to stick with the Association.Squires denied that he had asked Miller to sign anycontract,denied asking Miller to withdraw from theAssociation, and denied asking him to cease usingtheAssociation as his bargaining representative.Squires further testified thatMiller's store andwarehouse were picketed from the second week ofthe strike to its termination because the Union be-lieved that Interior Supply had individuals perform-ingwork covered by the contract on variousjobsites during the course of the strike.Both Gary Miller and Squires testified truthfullyto the best of their respective recollections.The un-certainty of Miller's testimony is reflected in thewords of the complaint,"by other agents presentlyunknown."His testimony that Squires presented acontract to him before the strike is clouded by hisfrankadmissionon cross-examination that hediscussed with Squires an apprenticeship problem,corroborating Squires on this detail. His testimonyindicatingthatthe"StrikeAddendum" waspresented to him toward the end of the strike is ex-tremely unlikely in view of the fact that the Unionwas then picketing his establishment in protest ofthe fact that he was operating with temporaryreplacements.Insofar as any of the testimony ofGary Miller tends to contradict the testimony ofSquires, I credit Squires.3.Argument of the General CounselTheGeneralCounsel argues in substance:Respondent approached Miller's Interiors and In-terior SupplyCompany,members of the Associa-tion with solicitations to sign the Independent Con-tract,which was separate and distinct from the As-sociation Agreement for which the Association andRespondent were then negotiating.By these solici-tationsRespondent attempted to force employer-members of the Association to bypass theirdesignated collective-bargaining representative andthereby violated Section 8(b)(3) and 8(b)(1)(B) ofthe Act.Ice Cream,Frozen Custard Industry Em-ployees,Drivers, Vendors and Allied Workers UnionLocal 717, etc.,145NLRB 865:United Slate,Tile & Composition Roofers, Damp & WaterproofWorkersAssociation,Local No. 220,177 NLRB632;General Teamsters Local Union No. 324(CascadeEmployersAssociation,Inc.),127NLRB 488.4.Argument of RespondentCounsel for Respondent argues in substance:(I) The complaint alleges that Respondent "de-manded"that employers withdraw from the As-sociation and sign a separate contract. Since thereisno evidence that Respondent"demanded"anything,since no other unlawful act is alleged, andsince there was no motion to amend the complaint,there is a complete failure of proof and the com-plaint must be dismissed.(2)Respondent'swillingness to enter into aseparate contract with individual employers cannotbe construed as "restraint" or "coercion."The re-jection by the Union of the contract recommendedby its negotiators created an"impasse"in bargain-ing.During such impasse the Union was free tonegotiate separately with any employer.WestchesterCounty Executive Committee,142 NLRB 126.D. Concluding Findings1.Anderson did suggest to William Miller thathe sign a separate contract with the Union and didassure Miller that this separate contract would holdregardless of what agreement might ultimately bereachedwith the Association. In connectiontherewith Anderson offered a guarantee as part ofthe separate contract,or as an addendum thereto,thatMiller's Interiors would not be bound by theterms of the "audit clause"towhich Miller ob-jected.Anderson also implied, if he did not express-ly state, that as soon as Miller signed this separateagreement his employees would return to work.2.Squire did suggest to Gary Miller that he signa separate contract with the Union on the expressor implied assurance that this would terminate thestrike at Interior Supply. 46DECISIONSOF NATIONAL3.The strike coerced and restrained all em-ployers against whom it was directed. Insofar as thepurpose of the strike was to cause independent em-ployers to sign the "Independent Contract" it wasprotected by Section 13 of the Act. Insofar as thepurpose of the strike was to cause the Associationto meet the economic demands of the Union, it wasprotected by Section 13 of the Act.4.The statements of Anderson and Squiresdemonstrate that a second purpose of the strike wasto compel individual members of the Association tosignseparate individual contracts with the Union.5.At no time was there any impasse in bargain-ing.Any momentary impasse created by theUnion's rejection on Saturday of the contractrecommended by its negotiators was broken by thestrikewhich began on the following Monday.N.L.R.B. v. United States Cold Storage Corporation,203 F.2d 924, 928 (C.A. 5).6.The Union's offer to call off the strike at Mil-ler's Interiorsand Interior Supply in exchange forseparate individual contracts is a "strong orauthoritative request" and fully satisfies this defini-tionof the word "demand" in Webster's NewWorld Dictionary.7.CascadeEmployer Association (supra)andWestchester County Executives Committee (supra)containsquare holdings that a union violates Sec-tion8(b)(1)(B) and (3) of the Act if it strikes orthreatensto strike individual employer-members ofa multiemployerassociationto force them to enterinto individual contractsat a time(before impasse)when the Union is obligated to bargain for an as-sociationwide agreement.The destructive effect on the multiemployer unitis the same whether the offer of a separate contractismade prior to and under threat of a strike orwhether the offer to call off the strike is condi-tioned upon the signing of a separate contract. Thepurpose and the effect of both actions is the frag-mentationof the unit and conduct in derogation ofthe Association's status asthe representative of allitsmembers and all others who had given the As-sociation written power of attorney.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theoperations described in section 1, above, have aclose, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flowthereof.' In the event no exceptionsare filed as providedby Section102 46 ofthe Rules and Regulationsof the National LaborRelations Board, thefindings,conclusions,recommendations,and RecommendedOrder hereinshall, asprovidedin Section102 48 ofthe Rules and Regulations, beadopted by theBoard and become its findings,conclusions,and order, andall objectionsthereto shallbe deemedwaivedfor all purposes In the eventLABOR RELATIONS BOARDV.THE REMEDYHaving found that Respondent has engaged inunfair labor practices, I shall recommend that it beordered to cease and desist therefrom and to takecertain affirmative action designed to effectuate thepolicies of the Act.CONCLUSIONS OF LAW1.Respondent is a labor organization within themeaning of Section 2(5) of the Act.2.Northwest Floor Covering Association, Inc.,and the employers represented by it in collectivebargaining with Respondent are employers engagedin commerce and in business affecting commercewithin the meaning of Section 2(6) and(7) of theAct.3.By dealing directly with Miller's Interiors andInterior SupplyCompany,and by exerting strikepressure to force or require Miller's Interiors andInteriorSupply Companyto sign individual con-tracts with the Respondent and to abandon bargain-ing with the Respondent through Northwest FloorCovering Association, Respondent has engaged inunfair labor practices within the meaning of Section8(b)(l)(B) and(3) of the Act.4.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and upon the entire recordinthisproceeding, I recommend that Carpet,Linoleum and Soft Tile Layers Union, Local 1238,affiliatedwith the International Brotherhood ofPainters, Decorators and Paperhangers of America,AFL-CIO, its officers,agents, andrepresentatives,shall:1.Cease and desist from:(a)Refusingto bargain with Northwest FloorCovering Association, Inc., by dealing directly withindividual employers represented by said Associa-tion.(b)Resorting to strike pressures or other coer-civeconduct to force or require employersrepresented by Northwest Floor Covering Associa-tion, Inc., to sign separate individual contracts withthe Union.2.Take the following affirmative action whichwill effectuate the policies of the Act:(a) Post at its offices and meeting places copiesof the attached notice marked "Appendix." I Co-pies of said notice, on forms provided by the Re-that the Board'sOrder is enforced by a Judgment of a United States Courtof Appeals, the words in thenotice reading "Posted by Order of the Na-tionalLaborRelations Board" shall be changed to read "PostedPursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board " CARPET, LINOLEUM & SOFT TILE LAYERS UNION, LOCAL 1238gionalDirector for Region 19, after being dulysigned by Respondent Union's authorized represen-tative,shallbe posted by it immediately uponreceipt thereof,and be maintained by it for 60 con-^secutive days thereafter,in conspicuous places, in-cluding all places where notices to members arecustomarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are notaltered,defaced,or covered by any other material.(b) Provide the Regional Director for Region 19sufficient signed copies of the attached notice forposting by all employers represented by NorthwestFloor Covering Association,Inc., these employerswilling,in places where notices to employees arecustomarily posted.These copies of said notice,which the Regional Director for Region 19 shallprovide, shall be returned forthwith to the RegionalDirector for distribution to such employers afterbeing duly signed by a responsible officer ofRespondent.(c)Notify the Regional Director for Region 19,inwriting,within 20 days from the receipt of thisDecision,what steps have been taken to complyherewith.23 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 19, in writing, within 10 days from the date of this Order, what stepsRespondent taken to comply herewith "APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government47WE WILL NOTnegotiate separately with,nor signany individual collective-bargainingagreementwith,any employer who is represented,for the pur-poses of collective bargaining withLocal 1238, byNorthwest Floor Covering Association, Inc.CARPET,LINOLEUM ANDSOFT TILELAYERS UNION,LOCAL 1238,AFFILIATEDWITH THE INTERNATIONALBROTHERHOOD OFPAINTERS,DECORATORSAND PAPERHANGERS OFAMERICA,AFL-CIO(Labor Organization)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office,Republic Building,10th Floor, 1511ThirdAvenue,Seattle,Washington98101,Telephone 583-7473.